 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     Elizabeth Ann Davis,              )        NO. CV 18-1926-KS
11                                     )
                        Plaintiff,
12                                     )
             v.                        )        ORDER AWARDING EQUAL ACCESS TO
13                                     )        JUSTICE ACT ATTORNEY FEES AND
14   Nancy A. Berryhill,               )        EXPENSES PURSUANT TO 28 U.S.C.
                        Defendant.     )        § 2412(d)
15
     _________________________________ )
16                                     )

17
18         Based upon the Stipulation for Award and Payment of Attorney Fees Pursuant to EAJA
19   28 U.S.C. § 2412(d) (“Stipulation”), which was filed on September 3, 2019, IT IS ORDERED
20   that fees in the amount of $4,741.41 as authorized by 28 U.S.C. § 2412(d) shall be awarded,
21   subject to terms of the Stipulation. IT IS FURTHER ORDERED that Plaintiff’s Motion for
22   Award of Attorneys Fees Pursuant to EAJA, filed on August 14, 2019 (Dkt. No. 26) is
23   DENIED as moot.
24
25   DATED: September 4, 2019
26
                                                     ____________________________________
27
                                                             KAREN L. STEVENSON
28                                                   UNITED STATES MAGISTRATE JUDGE
                                                 1
